 IS 44 (Rev. 10/20)                                                       CIVIL COVER SHEET
 The IS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the ludicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
 I. (a) PLAINTIFFS                                                                                           DEFENDANTS
        RICHARD LOBEVERO, Individually and On Behalf of All                                                  JPMORGAN CHASE & CO., JAMES DIMON, JENNIFER
        Others Similarly Situated,                                                                           PIEPSZAK, and MARIANNE LAKE,
    (b) County of Residence of First Listed Plaintiff Tioga County, NY                                       County of Residence of First Listed Defendant New York County NY
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN u.s. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name. Address. and Telephone Number)                                                  Attorneys (If Known)
        POMERANTZ LLP, Jeremy A. Lieberman
        600 Third Ave., New York, NY 10016, T.: (212) 661-1100

 II. BASIS OF JURISDICTION (place an "X" In One Box Only)                                        III. CITIZENSIDP OF PRINCIPAL PARTIES (place an "X" in One Boxfor Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Boxfor Defendant)
o   I   U.S. Government               ~3    Federal Question                                                                       PTF            DEF                                        PTF      DEF
          Plaintiff                           (U.S. Government Not a Party)                         Citizen of This State         0 I            0         Incorporated Dr Principal Place    0 4 04
                                                                                                                                                             of Business In This State

02      U.S. Government
          Defendant
                                      04    Diversity
                                              (Indicate Citizenship ofParties in Item Ill)
                                                                                                    Citizen of Another State          o2         0    2    Incorporated and PHncipal Place
                                                                                                                                                             of Business In Another State
                                                                                                                                                                                              05        05


                                                                                                                                      03         0         Foreign Nation


IV. NATURE OF SUIT (place an "X" in OneBoxOnI
                                                                 ' R"             ,Jr:                                         '! " :W1''<




~
    110 insurance                      PERSONAL INJURY                PERSONAL INJURY                 625 Drug Related Seizure                                                   375 False Claims Act
  120 Marine                           310 Airplane                 0365 Personal Injury -                of Property 21 USC 881                                                 376 Qui Tam (31 USC
  130 Miller Act                       315 Airplane Product              Product Liability            690 Other                                                                      3729(8»
  140 Negotiable instrument
  150 Recovery of Overpayment
                                            Liability
                                       320 AasauIt, Libel &
                                                                    o 367 Pharmaceutical
                                                                          Health Can:!
                                                                                                                                         ..
                                                                                                                                             ':~~~~'iiWiiiiiC:::JI:l400
                                                                                                                                                      . • ,\
                                                                                                                                                                         State Reapportionment
                                                                                                                                                                     410 Antitrust
      & EnJorcement of Iudgmen              Slander                         Personal Injury                                                                                      430 Banks and Banking
D lSI Medicare Act                     330 Federal Employers'               Product Liability                                                                                    450 Commerce
0152 Recovery of Defaulted                  Liability
                                       340 Marine
                                                                    o  368 Asbestos Personal
                                                                             Injury Product                                                          New Drug Application
                                                                                                                                                                                 460 Deportation
                                                                                                                                                                                 470 Racketeer Influenced and
      Student Loans
      (Excludes Veterans)              345 Marine Product                    Liability                                                          840 Trademarl<                       Corrupt Organizations
0153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY            I=~~~~i!@ii~~~
                                                                                                                !·i·~'l::tj                     880 Defend Trade Secrets         480 Consumer Credit
      of Veteran's Benefits            350 Motor Vehicle            o  370 Other Fraud                                                              Actof2016                        (15 USC 1681 or 1692)
                                                                                                                                             'i~II~§!fAi~iI!~~r:
8
o
  160 Stockholders' Suits
  190 Other Contract
  195 Contract Product Liability
                                       3S5 Motor Vehicle
                                           Product Liability
                                       360 Other Personal
                                                                    0
                                                                       3
                                                                         71 Truth in Lending
                                                                    0 380 Other Penonal
                                                                            Property Damage
                                                                                                      720 LaborlManagernent
                                                                                                          Relations
                                                                                                                                             liil:"""'!
                                                                                                                                                861 HIA (1395ff)
                                                                                                                                                                               485 Telephone Consumer
                                                                                                                                                                                   Protection Act
                                                                                                                                                                               490 Cable/Sat TV
o 196 Franchise                            Injury
                                       362 Personall'\iury -
                                                                    0 385 Property Damage
                                                                            Product Liability
                                                                                                      740 Railway Labor Act
                                                                                                      751 Family and Medical
                                                                                                                                                862 Black Lung (923)
                                                                                                                                                863 DIWCIDIWW (405(g»
                                                                                                                                                                             X 850 Securities/Commodities!
                                                                                                                                                                                   Exchange
                                           Medical Malpractice                                            Leave Act                             864  ssm Tide XVI              890 Other Statutory Actions
~~Y~.r;;!~!!!'rd!ii~~~~>m
                        , ~~_~. _~:'~
                                   ~~~-~~milQ!!~m~~=l790 Other Labor Litigation                                                                 865 RSI (405(g»       891 Agricultural Acts
    210 Land Condemnation              440 Other Civil Rights           Habeas CorpUI:                791 Employee Retirement                                         893 Environmentai Matters
    220 Foreclosure                    441 Voting                       463 Alien Detainee                income Security Act               Fl".i -i' '1- [- jiii~~1=1895 Freedom oflnfonnation
                                                                                                                                         Wiiiiiijiirij'
    230 Rent Lease & Ejectment         442 Employment                   510 Motions to Vacate                                      870 Taxes (U.S. Plaintiff              Act
    240 Torts to Land                  443- Housing!                        Sentence                                                   or Defendant)                  896 Arbitration
    245 Tort Product Liability             Accommodations               530 General                ~~~g~~~~~~~~ 871 IRS--Third Party                                  899 Administrative Procedure
    290 All Other Real Property        44S Amer. wlDisabilities -       535 Death Penalty          ~"               '" , ,              26 USC 7609                       Act/Review or Appeal of
                                           Employment                   Otber:                      462 Naturalization Application                                        Agency Decision
                                       446 Amer. wlDisabilities -       S40 Mandamus & Other        465 Other lnimigration                                            950 Constitutionality of
                                           Other                        5SO Civil Rights                Actions                                                           State Statutes
                                                                        555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (place an "X" in One Box Only)
[!l 1 Original
      Proceeding
                        02        Removed from
                                  State Court
                                                                    Remanded from
                                                                    Appellate Court
                                                                                             0   4 Reinstated or
                                                                                                   Reopened
                                                                                                                     0
                                                                                                                    5 Transferred from
                                                                                                                       Another District
                                                                                                                                                          o
                                                                                                                                                      6 Multidistrict
                                                                                                                                                          Litigation -
                                                                                                                                                                                      o 8 Multidistrict
                                                                                                                                                                                          Litigation-
                                                                                                                       (specify)                          Transfer                           Direct File
                                        Cite the U.S. Civil Statute under which you are filing (Do II0t cite jurisdictiollal .tlltule. ""Ies. diversity):
VI. CAUSE OF ACTION                     15 U.S.C. §§ 78j(b) !lnd 78t(a) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).
                                        Brief description of cause:
                                        The Complaint alleges that Defendants violated Sections 10(b) and 20(a) of the Securities Exchange Act of 1934.
VIL REQUESTED IN     ~ CHECK IF THIS IS A CLASS ACTION                                                DEMAND $                                        CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                      JURy DEMAND:         [!lYes    ONo

VIII. RELATED CASE(S)
                      (See instructions):
      IF ANY                              runGE  Eric N. Vltaliano                                                                              DOCKET NUMBER 20-cv-05124
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
 11/17/2020                                                             /s/ Jeremy A Lieberman
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                   APPLYING IFP                                   JUDGE                                   MAG. JUDGE
                                              CERTIFICAnON OF ARBITRA nON ELIGIBILITY
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $1 50,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is tiled.

Case is Eligible for Arbitration     0
I, Jeremy A   Lieberman                                     , counsel for_ _.;..Pf;,;:aln:.;,;tiff;::.:..:cRIcha=rd.::..=::Lo:.:.bev:.:.e:.:.ro=--_, do hereby certity that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):




        §                 monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                          the complaint seeks injunctive relief,

                          the matter is otherwise ineligible for the following reason


                                   DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7,1
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule SO.3.1 in Section VIII on the front of this form. Rule SO.3.1 (a) provides that 'A civil case is 'related'
to another civil case for purposes of this guideline when, because of the similarity of facts and legal Issues or because the cases arise from the same transactions or events, a
substantial saving of judicial.resources is likely to result from assigning both cases to the same judge and magistrate judge." Rule 50.3.1 (b) provides that' A civil case shall not be
deemed 'related' to another civil case merely because the civil case: (A) involvlis Identical legal issues, or (B) involves the same parties." Rule 50.3.1 (c) further provides that
'Presumptively, and subject to the power of a judge to detennlne otherwise pursuant to paragraph (d), civil cases shall not be deemed to be 'releted' unless both cases are still
pending before the court."

                                                           NY-E DIVISION OF BUSINESS RULE 50,1(d)(2)


1.)           Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
              County?              DYes                    No   &21
2.)           If you answered "no" above:
              a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
              County?           DYes                    No      &21
              b) Did the events or omissions givi'll.rise to the claim or claims, or a substantial part thereof, occur in the Eastern
              District?                &21
                                      Yes        U No
              c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
              received:

If your answer to question 2 (b) is "No," does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, ina interPleader 15on, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County?              Yes                No
          (Note: A corporation shall be considered a resident of the County in which it has the most Significant contacts).

                                                                                              BAR ADMISSION

              I am currently admitted in the Eastem District of New York C!nd currently a member in good standing of the bar of this court.

                                                            Yes                                                            o             No

           Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                         o                  Yes          (If yes, please explain                                         No




           I certify the accuracy of all information provided above.

           Signature: /s/ Jeremy A. Lieberman

                                                                                                                                                                                                Last Modified: 11127/2017
